Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nathan Braswell on March 2, 2022.

Claims 9 and 14 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.
 Detailed Action
	This office action is a response to applicant’s communication submitted February 3, 2022 wherein the rejections of record in the previous action are traversed.  This application was filed August 15, 2019, and makes no priority claims.
Claims 1, 4, and 6-8 are pending in this application.
Claims 1, 4, and 6-8 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s arguments, submitted February 3, 2022, with respect to the rejection of claims 1, 4, 6-9, and 14 under 35 USC 103 for being obvious over Liu et al. in view of Gu et al. in view of Kurreck in view of Hu et al., have been fully considered and found to be persuasive to remove the rejection as the cited reference Gu et al. does not teach inhibiting C. difficile toxin B in the context of treating disease.  Therefore the rejection is withdrawn.


Independent claim 1 is directed to a method of treating C. difficile infection in a subject comprising administering to the subject an effective amount of either glycyrrhizin or a small RNA molecule of SEQ ID NO: 1 or 2, wherein the infection is toxin B induced infection.  Dependent claims 4 and 6 describe characteristics of the agent being administered.  Dependent claims 7 and 8 define characteristics of the subject and effects of the therapy.
The claimed invention is seen to be novel and non-obvious over the prior art.  While Liu et al. (of record in previous action) discloses an experiment where glycyrrhizin was used to attenuate the effects of TcdA in a mouse model, the reference does not disclose treatment of the effects of TcdB.  The prior art further does not disclose any reason to believe that it would have been obvious to apply the same treatment as a therapy to a subject suffering from TcdB-induced infection.  The reference Gu et al. (of record in previous action) describes an immunostimulatory effect of TcdB treatment of a tumor cell line, as well as the reversal of this effect by knockdown of HMGB1, this experiment is done in the context of measuring the immunostimulatory effect of this treatment and is not indicative of any treatment of disease.  Therefore one of ordinary skill in the art would not have found it to be obvious to use a therapy directed at HMGB1 in a subject suffering form TcdB-induced C. difficile infection.

Accordingly, Applicant’s arguments submitted February 3, 2022, and the enclosed examiner’s amendment, are sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                         3/3/2022